Appeal by the defendant from a judgment of the Supreme *706Court, Kings County (Starkey, J.), rendered October 24, 2000, convicting him of assault in the first degree (two counts) and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the court improperly marshaled evidence is unpreserved for appellate review (see CPL 470.05 [2]; People v Bacchus, 183 AD2d 720 [1992]; People v McDonald, 144 AD2d 701, 702 [1988]), and in any event, is without merit (see CPL 300.10 [2]; People v Turton, 221 AD2d 671 [1995]; People v Montana, 192 AD2d 623 [1993]). Contrary to the defendant’s contention, the court marshaled the evidence in an evenhanded manner and did not give undue emphasis to the People’s contentions (see People v O’Neal, 12 AD3d 620, 621 [2004]). The court emphasized that identification must be proven beyond a reasonable doubt, instructed the jury that its recollection of the evidence was controlling, and reminded the jury that it was the exclusive judge of credibility (see People v Snyder, 294 AD2d 381, 382 [2002]).
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80 [1982]). Florio, J.P., Krausman, Luciano and Spolzino, JJ., concur.